OPINION
McDONALD, Chief Justice.
This is an appeal from an order of the trial court granting a temporary injunction.
The order enjoins appellants from “destroying, damaging, removing or defacing any of the walls, ceilings, ducts, plumbing fixtures, lighting fixtures, and all other fixtures * * * which are attached to the building” owned by appellee, but does not state any reason for its issuance.
Appellant appeals contending the trial court’s granting temporary injunction without such order stating the reasons for its issuance constitutes reversable error.
Rule 683 Texas Rules of Civil Procedure provides: “Every order granting an injunction * * * shall set forth the reasons for its issuance, * * This provision is mandatory. State of Texas v. Cook United, Inc., Tex., 464 S.W.2d 105; West v. Pennyrich International, Inc. Tex.Civ.App., NWH, 447 S.W.2d 771; Parks et al. v. Frankfort et ux., Tex.Civ.App., NWH, 465 S.W.2d 846.
Appellants’ contention sustained. Judgment is reversed, temporary injunction vacated, and cause remanded.
Reversed and remanded.